STERN, J.A.D.,
concurring.
In McMillan v. Pennsylvania, 477 U.S. 79, 106 S.Ct. 2411, 91 L.Ed.2d 67 (1986), the Supreme Court rejected Fourteenth Amendment due process clause and Sixth Amendment arguments addressed to Pennsylvania’s statute requiring a five-year minimum sentence for certain crimes committed with a firearm. The arguments included assertions that the statute was unconstitutional because it permitted proof of elements of an offense by a mere preponderance of the evidence and without the need for jury trial.
The Pennsylvania statute there involved “does not authorize a sentence in excess of that otherwise allowed for th[e] offense”; it “neither provides for an increase in the maximum sentence ... nor authorizes a separate sentence____” Id. at 82-83, 106 S.Ct. at 2414, 91 L.Ed.2d at 73-74. Rather, the Pennsylvania statute “merely requires a minimum sentence of five years, which may be more or less than the minimum sentence that might otherwise have been [lawfully] imposed” within the range of sentence for the crime. Id. at 83-88, 106 S.Ct. at 2415-17, 91 L.Ed.2d at 74-75.
The statute which we deal, N.J.S.A. 2C:44-3e, requires an extended term. In discussing the burden of proof issue, the McMillan Court referred to prior rejections of similar due process arguments addressed to “an enhanced sentence,” id. at 93, 106 S.Ct. at 2419, 91 L.Ed.2d at 80, and Judge Humphreys’ comprehensive opinion traces the post-McMillan treatment of similar issues by the federal Courts of Appeal.
*160The required culpability or state of mind traditionally is an element of the offense which the State must prove by proof beyond a reasonable doubt. See, e.g., In re Winship, 397 U.S. 358, 90 S.Ct. 1068, 25 L.Ed.2d 368 (1970); State v. Medina, 147 N.J. 43, 49-50, 685 A.2d 1242 (1996), cert. denied, — U.S. -, 117 S.Ct. 1476, 137 L.Ed.2d 688 (1997); see also N.J.S.A. 2C:2-2. And where a sentence of over six months may be imposed, there is a traditional right of trial by jury. See, e.g., Baldwin v. New York, 399 U.S. 66, 90 S.Ct. 1886, 26 L.Ed.2d 437 (1970); Duncan v. Louisiana, 391 U.S. 145, 88 S.Ct. 1444, 20 L.Ed.2d 491 (1968); In re Yengo, 84 N.J. 111, 120-21, 417 A.2d 533 (1980), cert. denied 449 U.S. 1124, 101 S.Ct. 941, 67 L.Ed.2d 110 (1981). Yet Judge Humphreys’ thorough and exhaustive opinion demonstrates that there is a difference, for sentencing purposes, between culpability or state of mind, on the one hand, and motive on the other.1 See also N.J.S.A. 2C:1-4, 1-5, 1-13a, 1-14h, i.
I concur in Judge Humphreys’ opinion in this case because the sentence enhancer is in a general sentencing provision of the Code adopted after the Code’s provisions establishing the crime, see McMillan, supra, 477 U.S. at 86, 90, 106 S.Ct. at 2416, 2418, 91 L.Ed.2d at 79, and feel bound by our Graves Act cases which mandate ineligibility terms on ordinary and required extended term sentences where a judge finds by a preponderance of the evidence that defendant used or possessed a firearm notwithstanding the fact that the offense for which he or she was convicted did not necessarily involve use or possession of a firearm as an element thereof. See N.J.S.A. 2C:43-6c, d; 2C:43-7c; State v. Stewart, 96 N.J. 596, 605-06, 477 A.2d 300 (1984); see also, e.g., State v. Haliski, 140 N.J. 1, 656 A.2d 1246 (1995); State v. White, 98 N.J. 122, 131, 484 A.2d 691 (1984). Defendant does not contend *161that the objective finding required under the Graves Act or the statute in McMillan is constitutionally significant when compared with the relevant fact finding necessary for an enhanced sentence for a bias crime. Nor does defendant point to any State constitutional policy or value which justifies or requires different treatment of the issue under state law.
I emphasize that my vote in this case does not signal a view that legislation which alters traditional values with respect to fact-finding in criminal cases should be treated liberally. I also emphasize that we decide only the precise constitutional issues raised by the defendant in this case.

 Wisconsin v. Mitchell, 508 U.S. 476, 480, 113 S.Ct. 2194, 2197, 124 L.Ed.2d 436, 442 (1993), upheld a statute providing for an enhanced sentence because the crime was "committed ... because of the race, religion [or] color” of the victim. However, the statute directed that the fact-finder return a "special verdict” on the question and only First Amendment issues were involved. Id. at 481 n. 1, 113 S.Ct. at 2197 n. 1, 124 L.Ed.2d at 442 n. 1.